            Case 3:20-cv-00440-KAD Document 10 Filed 06/01/20 Page 1 of 4



                              UNITED STATES DISTRICT COURT

                                 DISTRICT OF CONNECTICUT

YUSEF LANG,                                        :
     Plaintiff,                                    :
                                                   :
       v.                                          :   Case No. 3:20cv440(KAD)
                                                   :
PROGRAM DIRECTOR JOHN DOE,                         :
     Defendant.                                    :

                                   INITIAL REVIEW ORDER

Preliminary Statement

        Plaintiff, Yusef Lang (“Lang”), currently incarcerated at the Carl Robinson Correctional

Institution in Enfield, Connecticut, files this civil rights action against the Program Director for

the Department of Correction. By Notice to the Clerk, Lang identified the Program Director as

Mr. Murphy. See Notice, ECF No. 9. The Court directs the Clerk to substitute Program Director

Mr. Murphy as a defendant for Program Director John Doe.

       Lang alleges that he suffered emotional distress after watching a DVD as part of a

domestic violence class because an actor in the DVD used a derogatory term. For the reasons set

forth below, the complaint is dismissed.

Standard of Review

       Pursuant to 28 U.S.C. § 1915A(b), the Court must review prisoner civil complaints

against governmental actors and “dismiss ... any portion of [a] complaint [that] is frivolous,

malicious, or fails to state a claim upon which relief may be granted,” or that “seeks monetary

relief from a defendant who is immune from such relief.” Id. In undertaking this review, the

court is obligated to “construe” complaints “liberally and interpret[] [them] to raise the strongest

arguments that they suggest.” Sykes v. Bank of Am., 723 F.3d 399, 403 (2d Cir. 2013)

(internal quotation marks and citation omitted).
          Case 3:20-cv-00440-KAD Document 10 Filed 06/01/20 Page 2 of 4



       Although detailed allegations are not required under Rule 8(a) of the Federal Rules of

Civil Procedure, “a complaint must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility

when a plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). A

complaint that includes only “‘labels and conclusions,’ ‘a formulaic recitation of the elements of

a cause of action’ or ‘naked assertion[s]’ devoid of ‘further factual enhancement,’” does not meet

the facial plausibility standard. Id. (quoting Twombly, 550 U.S. at 555, 557).

Factual Allegations

       On December 21, 2019, during the third session of Lang’s Domestic Violence class, he

watched a DVD about verbal abuse. See Compl., ECF No. 1, at 5 ¶ 1. In one of the scenes

depicted in the DVD, a father referred to his son as a “fag.” Id. ¶ 2. Lang, a gay or bi-sexual

man, was appalled and offended by the use of this derogatory term. Id. After the DVD was

over, he informed the instructor that he felt that the DVD should not be used as part of the class

because it included a word that he found to be offensive, insensitive and inappropriate. Id. ¶ 3-4.

The instructor stated that he was just following the approved curriculum for the class. Id. ¶ 3.

       Lang sent a request to his counselor supervisor about the issue. Id. ¶ 5. She informed

Lang that his concerns would be forwarded to Program Director Murphy. Id. ¶ 6. Lang also

filed a grievance regarding the use of the DVD. Id.

Discussion

       Lang contends that he suffered emotional distress from watching the DVD and should be


                                                  2
          Case 3:20-cv-00440-KAD Document 10 Filed 06/01/20 Page 3 of 4



compensated monetarily. He seeks $20,000.00 in damages. Preliminarily, under 42 U.S.C. §

1997e(e), an inmate “confined in a jail, prison, or other correctional facility” may not file an

action to “recover for mental or emotional injury suffered while in custody without a prior

showing of physical injury.” Lang has not alleged that he suffered a physical injury from

watching the DVD. Thus, to the extent that Lang seeks monetary damages to compensate him

for the emotional distress or anguish that he experienced in watching the DVD during his

Domestic Violence class, that relief is unavailable and is dismissed. See 42 U.S.C. § 1997e(e).

       Lang does not specify which, if any, constitutional rights were allegedly violated. He

does not allege that he was deprived of any basic human needs or that the curriculum placed him

at risk of serious harm as might implicate the Eighth Amendment. See e.g. Farmer v. Brennan,

511 U.S. 825, 834 (1994). And although Lang asserts that the video teaches “discrimination,” he

acknowledges in his complaint that the scene in the video was shown as an example of verbal

abuse, and therefore inappropriate. Lang does not allege facts to suggest that the video condoned

the use of this type or any other type of verbal abuse. Nor are there facts to suggest that Program

Director Murphy sanctioned or approved the use of the video knowing that it would offend Lang

or for the purpose of discriminating against him on the basis of his sexual orientation.

Accordingly, nor do the allegations implicate the Equal Protection Clause of the Fourteenth

Amendment. See Phillips v. Girdich, 408 F.3d 124, 129 (2d Cir.2005) (A plaintiff alleging a

violation of his equal protection rights must show that he was treated differently than others

similarly situated because of intentional or purposeful discrimination).




                                                  3
          Case 3:20-cv-00440-KAD Document 10 Filed 06/01/20 Page 4 of 4



                                         CONCLUSION

        Pursuant to the Notice, ECF No. 9, filed by Lang, the Court directs the Clerk to substitute

Program Director Mr. Murphy as a defendant for Program Director John Doe. The claim for

compensatory damages for emotional distress is DISMISSED pursuant to 42 U.S.C. § 1997e(e).

To the extent that the complaint may be construed as seeking permissible damages, the claims

are DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1) as they do not plausibly allege a violation

of either the Eighth or Fourteenth Amendment. Having dismissed all of Lang’s federal claims,

the Court declines to exercise supplemental jurisdiction over any state law claims which may

have been intended. See 28 U.S.C. § 1367(c)(3) (“The district courts may decline to exercise

supplemental jurisdiction over a claim under subsection (a) if ... the district court has dismissed

all claims over which it has original jurisdiction.”). Because there are no allegations in the

complaint that suggest that Lang could assert a plausible federal claim against the defendant, no

basis exists to permit Lang to file an amended complaint. See Cuoco v. Moritsugu, 222 F.3d 99,

112 (2d Cir. 2000) (district court need not grant leave to amend when filing of amended

complaint would be futile). The Clerk is directed to enter judgment for the defendant and to

close this case.

        SO ORDERED at Bridgeport, Connecticut this 1st day of June 2020.

                                              ___/s/__________________________
                                              Kari A. Dooley
                                              United States District Judge




                                                 4
